Citation Nr: 0813657	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-32 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on September 27, 2007 is warranted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran; Wife of Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had periods of active service from August 1944 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision, the RO 
denied service connection for tinnitus.  The veteran's 
disagreement with that decision led to this appeal.

The veteran testified before the undersigned Veterans Law 
Judge in June 2007.  A copy of the transcript of that hearing 
has been made part of the record.  At the time of the 
hearing, the veteran submitted additional evidence; the 
veteran waived initial consideration of this evidence by the 
RO.  See 38 C.F.R. § 20.1304.  In September 2007, a motion to 
advance the veteran's appeal on the docket was granted.

The Board issued a decision on September 27, 2007.  Prior to 
promulgation of this decision, the RO received additional 
pertinent evidence on July 30, 2007, that was not forwarded 
to the Board.  In October 2007, the veteran requested 
"reconsideration" of the Board's September 2007 so that the 
Board could consider the previously submitted pertinent 
evidence.  In April 2008, the veteran was notified by the 
Board that the September 27, 2007, would be vacated and a new 
decision would be entered.    

The Board notes that the veteran did not submit an additional 
waiver of initial RO review of the July 2007 medical nexus 
opinion.  Nevertheless, since the Board grants the benefit 
sought on appeal herein, no harm results to the veteran and a 
remand for the RO to consider such evidence in the first 
instance is unnecessary.     


FINDINGS OF FACT

1.  On September 27, 2007, the Board issued a decision 
denying service connection for tinnitus.

2. Evidence pertinent to the appeal decided in the September 
27, 2007, Board decision was received by VA prior to 
September 27, 2007 and was associated with the veteran's 
claims file after issuance of the September 27, 2007 
decision.

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

4.  The medical evidence is in equipoise as to whether the 
veteran has tinnitus attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on 
September 27, 2007, have been met. 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The veteran was provided a VCAA 
notification letter in September 2005.  In this letter, the 
veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b),

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
September 2005 letter was issued prior to the November 2005 
rating decision; and, thus, the VCAA notification letter was 
timely. 

With respect to the Dingess requirements, the VCAA letters 
noted above failed to provide notice of the type of evidence 
necessary to establish an effective date for the claim on 
appeal, and although the veteran was later provided such 
notice, this notice was not timely.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006).  The Board finds, 
however, that such failure is harmless.  In this case, the 
Board is granting the veteran the entire benefit sought.  Any 
disagreement with a subsequent effective date or rating can 
be separately appealed.  That is, there is no harm to the 
veteran for the Board to proceed at this point.  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records and VA medical records, including a November 
2005 VA audiological examination.  After review of the 
examination report, the Board finds that it provides 
competent, non-speculative evidence regarding whether the 
veteran's tinnitus is attributable to service.  Thus, there 
is no duty to provide another examination.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).   Moreover, the veteran 
submitted an additional nexus opinion pertinent to this 
issue.   

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The veteran claimed service connection for hearing loss in a 
November 1998 claim.  The veteran underwent an April 1999 VA 
examination.  The examiner documented that the veteran first 
noticed bilateral hearing loss following exposure to 
helicopter engine noise in service.  Specifically, the 
veteran reported exposure to the transmission whine from 
helicopters almost daily without ear protection.  The veteran 
also reported being exposed to noise from small arms fire 
without ear protection.  He denied post-service occupational 
or recreational noise exposure.

During this examination, the veteran denied having tinnitus.  
The examiner diagnosed the veteran as having a current 
hearing loss disability.  In an October 1999 rating decision, 
the RO highlighted evidence that the veteran had hearing loss 
at the time of his discharge from service and the evidence of 
his current hearing loss disability; the RO granted service 
connection for hearing loss.

In July 2005, the veteran submitted a claim for tinnitus.  He 
asserted that the sound of the high pitch from the 
transmission of the helicopters on which he performed 
maintenance caused tinnitus, in additional to the service-
connected bilateral hearing loss.  He further noted that he 
had worn hearing protection, but felt that the 25 years 
around aircraft may have caused tinnitus.  

The veteran underwent a VA audiological examination in 
November 2005.  The examiner reviewed the veteran's claims 
file.  The examiner found that the veteran's service medical 
records revealed that the veteran was exposed to significant 
noise while in service.  

The veteran's main complaint was that he heard ringing in his 
left ear.  Regarding noise exposure during service, the 
veteran reported that he wore ear plugs almost every flight.  
The examiner documented in the report that the veteran had 
recurrent left ear tinnitus that he had for the "past few 
years."  The frequency of the tinnitus was monthly and 
duration was of a minute or less.  While the examiner noted 
that the circumstances of the onset was unknown, the examiner 
found that the tinnitus was not of the same etiology as the 
hearing loss and that tinnitus was not a causative factor of 
the hearing loss.  

The examiner opined that tinnitus was less likely as not 
(less than 50/50 probability) caused by or a result of his 
service noise exposure.  In support of this finding, the 
examiner noted that the veteran's report, medical records, 
service records, and prior compensation evaluations indicated 
that the tinnitus was of recent onset.  There was no evidence 
of latent onset of tinnitus.  Further, the examiner found 
that the veteran's type and duration of tinnitus was not 
typical of noise induced tinnitus.  

In his February 2006 notice of disagreement, the veteran 
reported that he had had ringing in his ears off and on since 
discharge from service, but that it was happening more often.  
In his September 2006 substantive appeal (VA Form 9), the 
veteran highlighted that the November 2005 VA examination was 
performed by an audiologist and not a medical doctor.  

In his June 2007 testimony before Board, the veteran 
testified that he did not have any problems with ringing in 
his ears before service.  He noted that he worked on aircraft 
and helicopters for almost 20 years during service.  The 
remainder of his service he worked in artillery, but noted 
that he worked in security and was not around guns firing.  
He reported that he wore ear plugs.  

He testified that he had ringing in the ears since the 1960s, 
when he was in service.  His representative asked the veteran 
whether he had told the examiner who performed the November 
2005 examination that he had ringing in his ears "as of 
lately" and not since the time of acoustic trauma in 
service.  The veteran replied that he had not and indicated 
that the examiner may have misconstrued what he had said.

The veteran's wife testified.  She highlighted that she had 
known the veteran for 30 years.  The representative asked if 
the veteran had ever complained about ringing in the ears.  
She responded "no," that he only complained about not being 
able to hear her.  

A July 16, 2007 medical report indicates that the veteran was 
evaluated for the first time with a history of military-
related loud noise exposure.  Following examination, the 
pertinent impression was that tinnitus was more likely than 
not a result of the veteran's 20 years of military service 
with loud noise exposure while flying and transporting 
helicopter engines and related transmission noise.    

Analysis

On September 27, 2007, the Board issued a decision denying 
service connection for tinnitus.

In July 2007, the veteran submitted a medical nexus opinion 
to VA, prior to the date the Board issued its decision. This 
evidence was not associated with the veteran's claims folder 
at the time of the September 27, 2007, decision.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process. 38 C.F.R. 20.904 (2007).  The Board's September 
2007 decision was not based on consideration of all the 
available evidence.  In order to assure due process, the 
Board has decided to vacate the September 2007 decision.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (Court).  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2007). The merits of the 
issue set forth above are considered de novo in the decision 
below.

Service Connection - de novo

The veteran is service connected for bilateral hearing loss 
and, in the November 2005 VA audiological examination, the 
examiner determined that the veteran had exposure to 
significant noise during service.  

In this case, there are medical opinions both for and against 
the veteran's claim.  The November 2005 VA audiological 
examination contains a negative opinion that tinnitus was 
less likely than not related to service or to the veteran's 
service-connected hearing loss.  

In this regard, the Board notes that the veteran highlighted 
that the medical opinion was provided by an audiologist and 
not a medical doctor.  The Court has found that medical 
statements made by medical professions other than medical 
doctors have probative value.  See, e.g., Goss v. Brown, 9 
Vet. App. 109, 114-15 (1996); Williams v. Brown, 4 Vet. App. 
270, 273 (1993).  In this case, the audiologist has 
specialized knowledge and training regarding hearing 
disabilities.  Due to this specialized knowledge, the 
audiologist was competent to make a medical opinion regarding 
the etiology of the veteran's tinnitus.

Subsequently, the veteran presented a medical opinion from a 
doctor who concluded that the veteran's duties during 
military service rendered it more likely than not that the 
current tinnitus is of service origin.  The Board observes 
that the veteran had more than a 20-year career, with a 
specialty in aircraft repair.  His June 2007 sworn testimony 
elaborated on his noise exposure.  The veteran testified 
before the Board that he has had tinnitus since the 1960s 
during service.  All of this probative evidence supports the 
claim.  

The Board recognizes that there is negative evidence, 
including the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability, and such is a factor that weighs against a claim 
of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
However, there is also the positive evidence that includes a 
positive nexus opinion.  With the evidence in relative 
equipoise pertinent to the issue on appeal, reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 3.102 
(2007).  


ORDER

The Board's decision of September 27, 2007, is hereby 
vacated.

Service connection for tinnitus is granted.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


